Citation Nr: 1529614	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-31 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a sleep disorder.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for depression and declined to reopen a claim of entitlement to service connection for a low back disability.  This matter also comes before the Board from a September 2012 rating decision by the Philadelphia, Pennsylvania RO that denied service connection for a sleep disorder and declined to reopen claims of entitlement to service connection for depression and a low back disability.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in December 2014.  A transcript of his hearing has been associated with the record.

With respect to the issue of entitlement to service connection for a low back disability, the Board observes that service connection was initially denied in a March 1986 rating decision, and the Veteran did not appeal that decision.  However, the record contains original service treatment records obtained in 2007 that were not of record in March 1986, showing treatment for the Veteran's back complaints.  These relevant service department records require reconsideration, not reopening, of the previously denied claim.  38 C.F.R. § 3.156(c).  Accordingly, the issue is phrased to show that the merits of the claim are considered.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A sleep disorder was not manifest in service and is unrelated to service.

2.  In an August 2007 rating decision, the RO denied service connection for depression; the Veteran submitted a notice of disagreement and was issued a statement of the case, but did not perfect an appeal.

3.  Evidence added to the record since the August 2007 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for depression, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  The August 2007 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2014).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for depression.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A December 2011 letter discussed the evidence necessary to support a claim of entitlement to service connection.  It also explained the basis for the previous final denial of service connection for a psychiatric disorder and instructed that any evidence the Veteran submitted must be new and related to the bases for the previous denial.  The Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

An August 2012 letter also discussed the evidence necessary to support a service connection claim, discussed the allocation of responsibilities between the Veteran and VA, and discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, private, and VA records have been obtained and associated with the record.  Records were also obtained from the Social Security Administration.  

As noted above, the appellant also was afforded a hearing before the undersigned Acting VLJ during which he presented oral argument in support of claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board acknowledges that the Veteran has not been afforded a VA examination.  However, the Board finds that a VA examination is not necessary in order to a render decision in this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no competent evidence of any relationship between the Veteran's service and the claimed sleep disorder.  The objective evidence of record does not include information as to any complaint, abnormal finding or diagnosis during service; or any potential relationship to service.  Accordingly, a VA examination is not warranted.

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a sleep disorder.  

A January 2009 report from Penn Sleep Centers indicates a diagnosis of narcolepsy following polysomnogram.

The report of a private sleep study conducted in October 2011 indicates that narcolepsy was diagnosed in 2009.  Following examination and sleep study, the impression was narcolepsy with cataplexy and sleep paralysis, and mild obstructive sleep apnea.  

During his November 2014 hearing, the Veteran testified that he had been diagnosed with a sleep condition in 1997, and that he had been told that it was hereditary.  He indicated that he was not aware of any sleep problems during service.  He noted that he first sought treatment in about 1990.

Having carefully reviewed the record, the Board has concluded that service connection for a sleep disorder is not warranted.  As discussed, the service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of any sleep disorder, to include narcolepsy and sleep apnea.  The record reflects a diagnosis of narcolepsy in 2009, and of sleep apnea in 2010.  Both of these diagnoses occurred many years following the Veteran's period of service.  In sum, the evidence demonstrates a remote, post-service onset of the claimed disability.  

To the extent that the Veteran asserts that he has a sleep disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of a sleep disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board further notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, unlike Buchanan, this is not a case in which the record is merely silent.  Rather, the Veteran testified in November 2014 that he was not aware of any sleep disorder symptoms during service, and that he did not have such symptoms until after service.  For these reasons, the Board finds that any potential claim of continuity of symptoms is unreliable.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of narcolepsy and sleep apnea, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable  in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for a sleep disorder is not warranted.

Petition to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection for depression was denied in an August 2007 rating decision.  The RO determined that there was no nexus between the Veteran's major depressive disorder and service.

Of record at the time of the August 2007 rating decision were the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding suggestive of a psychiatric disorder.  

The record also contained reports showing private mental health treatment through The Consortium, dating to 2005.  

A January 2006 discharge summary from The Consortium indicates that the Veteran had a diagnosis of major depressive disorder, recurrent.  The provider noted that the Veteran had sought treatment to cope with long term feelings of depression related to family issues.  She noted that the Veteran attended one session but did not return for further treatment.

Evidence added to the record since the August 2007 rating decision includes records obtained from the Social Security Administration (SSA).  On evaluation in October 2006 for his SSA claim, the Veteran's history was reviewed.  He related that he had lost a job in 1992, and that he became depressed after he stopped working.

During his November 2014 hearing, the Veteran testified that his depression began when he lost a job because of a hernia.  He stated that he first sought treatment in 1991 or 1994.  

As discussed, service connection for depression was denied in August 2007 because there was no evidence that the claimed disability was incurred in service.  Since the August 2007 rating decision, no new evidence demonstrating a relationship to service has been added to the record.  Notably, the Veteran's assertions of such a relationship were of record at the time of the August 2007 rating decision; thus, his current assertions to that effect are cumulative.  

To the extent that the Veteran's current arguments suggest that he seeks service connection for depression as secondary to his claimed back disability, the Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Furthermore, because final denial on one theory is a final denial on all theories, new and material evidence must be presented to reopen a claim for the same benefit, even when asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008).

In consideration of the foregoing, the Board finds that the critical defect existing at the time of the August 2007 rating decision has not been cured, and the claim of entitlement to service connection for depression may not be reopened.  



ORDER

Entitlement to service connection for a sleep disorder is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for depression is denied.


REMAND

The Veteran seeks service connection for a back disability.  A claim for service connection was denied by the RO in March 1986.  The Veteran sought to reopen his claim in August 2006.  In response to the Veteran's petition to reopen, the RO requested and received original service treatment records which were not of record at the time of the March 1986 rating decision.  The Board observes that the electronic record includes a file containing a packet of service treatment records which are date stamped as having been received in January 2007.  As noted in the Introduction section above, these relevant service department records require reconsideration, not reopening, of the previously denied claim.  38 C.F.R. § 3.156(c).  Nevertheless, the RO issued an August 2007 rating decision which declined to reopen the Veteran's claim.  As the RO did not reconsider the claim upon receipt of relevant service department records, the Board has determined that the claim of entitlement to service connection remained open since the Veteran's August 2006 petition.  Therefore, the issue must be remanded for proper consideration of entitlement to service connection in the first instance.  

Accordingly, the case is REMANDED for the following action:

After completion of any development deemed necessary, adjudicate the Veteran's claim of entitlement to service connection for a back disability.  If the decision is adverse to the Veteran, he should be furnished a statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


